Citation Nr: 0211578	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from February 1980 to March 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In January 2002, the veteran gave 
sworn testimony before the undersigned Board member at a 
personal hearing in Washington, D.C.  A transcript of that 
hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A psychiatric disorder was not present in service or 
until many years thereafter, and any current psychiatric 
disorder is not shown to be related to service or to an 
incident of service origin.  

3.  An immature personality was assessed in service, and 
borderline and histrionic personality disorders were 
diagnosed on a VA psychiatric examination in June 2001.  

4.  It is not shown that the veteran has post-traumatic 
stress disorder or that the stressful incident upon which the 
claimed post-traumatic stress disorder is based actually 
occurred.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including post-traumatic stress 
disorder, was not incurred in or aggravated by peacetime 
service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  There is no legal entitlement to service connection for a 
personality disorder on a direct incurrence basis.  
38 U.S.C.A. §§ 1131, 5107 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective Date and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The veteran's original claim for compensation benefits (VA 
Form 21-526) was filed in September 1998 and has been 
continuously prosecuted ever since.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the claimed benefit.  38 U.S.C.A. § 5102; 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In December 2000, the RO sent the 
veteran and her then representative a statement of the case 
with respect to the issue of service connection for post-
traumatic stress disorder.  Following extensive additional 
development of the claim, the RO in August 2001 sent the 
veteran and her then representative a supplemental statement 
of the case.  These documents set forth the legal criteria 
governing service connection in this case, listed the 
evidence considered by the RO, and offered analyses of the 
facts as applied to the legal criteria set forth therein, 
thereby informing the veteran of the information and evidence 
necessary to substantiate her claim.  The August 2001 
supplemental statement of the case set forth pertinent 
provisions of the VCAA.  

In addition, the RO informed the veteran in correspondence 
dated in April 1999 of the type of evidence necessary to 
substantiate claim of entitlement to service connection for 
post-traumatic stress disorder based on sexual assault.  In 
March 2000, the RO acknowledged that the veteran was in the 
process of gathering evidence to support her claim and 
advised her that the RO would defer sending her a statement 
of the case pending receipt of that evidence.  The veteran 
was also advised of the nature of the evidence necessary to 
support her service connection claim at hearings before the 
RO and the Board.  In view of the foregoing, and in view of 
the exhaustive evidentiary development undertaken in this 
case, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be obtained by VA is not an issue in this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate her claims, and all potentially 
relevant and available evidence of which VA has notice has 
been obtained.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The evidence necessary to adjudicate the issue on appeal, 
including VA treatment reports and private medical evidence 
identified by the veteran, has been obtained in this case.  
In addition, a copy of the report of the Naval Investigative 
Service (NIS) regarding her allegation of rape while serving 
in Panama in the early 1980s has been obtained and 
considered.  No further development of information within the 
control of the government is necessary to an equitable 
disposition of this appeal.  Although the veteran has made 
numerous allegations regarding the actions of the government, 
suggesting that evidence has been altered or concocted, the 
Board finds none of these allegations credible.  Despite her 
allegations, the veteran has not actually identified any 
additional evidence that must be obtained in order to 
adjudicate her claim, and the Board is aware of none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran was afforded a VA psychiatric examination in June 
2001 that included the examiner's review of the evidence of 
record and his rendering of a medical opinion regarding the 
nature of her mental state and the possibility of rendering 
an accurate Axis I diagnosis.  The examiner found that 
because the veteran was not an accurate historian, it was not 
possible to render an accurate diagnosis on Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention, but excluding personality disorders and 
mental retardation, which are reported on Axis II).  This 
opinion strongly indicates that further development of the 
medical evidence, including another VA examination, would be 
an exercise in futility.  The Board therefore concludes that 
further medical development of this claim is not warranted.  
The record as a whole demonstrates that VA has undertaken 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  The Board is of the opinion that there is no 
reasonable possibility that further assistance in developing 
this claim would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2).  

Thus, the Board sees no areas in which further development is 
necessary.  The requirements of the VCAA have been 
substantially met by the RO.  The RO did not explicitly 
notify the veteran of the regulations adopted in August 2001.  
However, there is no prejudice to the veteran in the Board's 
consideration of those regulations in the first instance 
because the regulations merely implement the VCAA and do not 
provide substantive rights beyond those provided by the VCAA.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
peacetime service, 38 U.S.C.A. § 1131, there is no competent 
evidence demonstrating that the veteran acquired a chronic 
psychiatric disorder during her active military service.  The 
service medical records are negative for complaints or 
findings of a chronic psychiatric disorder.  The earliest 
evidence of a chronic psychiatric disorder is in February 
1995, when the veteran was diagnosed with generalized anxiety 
disorder by P. Mansheim, M.D., a private psychiatrist.  
Although Dr. Mansheim noted the veteran's report that she was 
raped some years ago but never told anybody, he also noted 
that she was then "invested" in thinking that she had 
attention deficit disorder.  Possible attention deficit 
disorder was also diagnosed on Axis I.  However, Dr. Mansheim 
did not attribute any current psychiatric disorder to service 
or even to the claimed rape, nor did he note when the alleged 
rape had occurred.  See, e.g., Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("a veteran seeking disability 
benefits must establish
 . . . the existence of a disability [and] a connection 
between the veteran's service and the disability").  

Dr. Mansheim referred the veteran for psychological testing.  
Psychological testing the following month did not suggest a 
diagnosis and did not confirm the presence of attention 
deficit disorder.  The clinical psychologist who administered 
the tests noted, however, that the veteran was quite 
tangential and at times was given to a flight of ideas.  Her 
affect was unstable, and her insight was poor.  

None of the foregoing evidence indicates that the veteran 
acquired a psychiatric disorder that was superimposed upon 
the personality disorder that was assessed in service.  See 
38 C.F.R. § 4.127 (2001).  Rather, the record shows that when 
seen in August 1980, the veteran had difficulty adjusting to 
military life and establishing interpersonal relationships.  
It was reported that she exhibited problems handling 
sexuality and that numerous attempts at counseling had 
failed.  When seen in September 1980, it was reported that 
the veteran was extremely difficult to talk to because of a 
language barrier and her "inconsistent history-giving.  
Related symptoms etc. change in a matter of minutes."  The 
assessment was immature personality.  Her separation 
examination in February 1982 was negative for complaints or 
findings referable to any psychiatric disorder.  

Although borderline and histrionic personality disorders were 
diagnosed on a VA psychiatric examination in June 2001, a 
personality disorder is not a disability within the meaning 
of the law providing for compensation benefits.  38 C.F.R.
§ 3.303(c).  That is to say, under the provisions of 
38 C.F.R. § 3.303(c), a personality disorder may not be 
service connected on a direct incurrence basis.  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) ("personality disorders 
are not a disease" under § 3.303(c)); Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995) ("personality disorders are not 
compensable conditions" under § 3.303(c)).  To the extent 
that the veteran's claim can be interpreted as seeking 
service connection for a personality disorder, it must fail 
as being without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. at 430 (claim denied for lack of legal merit or lack of 
entitlement).  

It appears that the veteran initially sought VA psychiatric 
treatment in 1998.  When she was seen in the VA mental health 
intake unit in September 1998, she reported that she had been 
sexually assaulted by an officer in 1980 and then was raped 
soon thereafter by another man.  She indicated that she had 
not received any psychiatric treatment until seen by VA.  The 
Axis I diagnosis was post-traumatic stress disorder with 
depression.  When seen by VA in April 1999, the assessment 
was depression and agitation with apparent post-traumatic 
stress disorder.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The claim for service connection for post-traumatic stress 
disorder must fail on two bases.  First, the diagnosis of 
post-traumatic stress disorder entertained by the VA mental 
hygiene clinic was not confirmed on the VA psychiatric 
examination conducted in June 2001.  The Board accords the 
examination findings in 2001 much greater weight because they 
were based on a comprehensive review of the record, which 
included a review of the service medical records, the 
transcript of her hearing testimony the previous month, and 
the December 1980 Naval Investigative Service report.  The 
examiner noted the record strongly suggested that the veteran 
had pervasive and ingrained problems, which were related to 
personality factors rather than to any "uncontrollable 
events" that may have occurred in her life.  The examiner 
said that her personality problems began in her teenage years 
and that by the time she was an adult, they were pervasive 
and ingrained.  The examiner was of the opinion that the 
symptoms of anxiety and depression mentioned by the veteran 
were vague and that there was no concrete evidence of the 
frequency, severity, and duration of the symptoms.  Although 
the examiner indicated that her anxiety and depressive 
complaints arose out of her unstable personality structure 
and her reaction to perceived injustices, the examiner did 
not diagnose any chronic psychiatric disorder on Axis I 
because it was felt that she was a "difficult historian" 
and that an accurate Axis I diagnosis was therefore 
impossible to render.  The examiner was thus of the opinion, 
based on a review of the record, that the veteran had two 
personality disorders, borderline and histrionic personality 
disorders, which were diagnosed on Axis II.  The presence of 
post-traumatic stress disorder was not confirmed, which was 
consistent with the examiner's finding that the veteran was 
an unreliable historian with rapidly shifting emotions.  

Second, the claimed stressor supporting a diagnosis of post-
traumatic stress disorder - the claimed rape while on active 
duty - has not been verified.  The VA examiner clearly did 
not believe that the veteran had been raped, noting that she 
had a history of emotional and behavioral problems that 
predated the incident.  As indicated, the examiner also found 
that the veteran was so emotionally labile that she was a 
wholly unreliable historian.  

The record is replete with the testimony and statements of 
the veteran in support of her claim.  However, the Board 
concurs with the VA examiner that her assertions regarding 
the alleged rape in service are not credible.  As the 
examiner noted, her emotional problems preceded the alleged 
rape, and she clearly had emotional problems following the 
claimed incident.  There is consequently no way of telling 
whether there was a change in her behavior as a result of the 
claimed traumatic incident.  

The December 1980 NIS report shows that the veteran was 
interviewed the previous month regarding the incident.  The 
report states that the investigation was initiated based on 
the veteran's spontaneous declaration that she was pregnant 
as a result of being raped and that she desired a federally 
funded abortion.  The veteran indicated that the rape 
occurred about two and a half months previously.  The report 
further indicates that a confidential source had said that 
when she was informed that she was pregnant, the veteran did 
not claim that she had been raped until she was advised by 
medical personnel that the Federal government did not fund 
abortions except in cases of substantiated rape.  The 
confidential source reported that the veteran had furnished 
several conflicting accounts of the alleged rape and did not 
appear to desire to identify her alleged assailant.  Her 
statement to NIS, which is an attachment to the report, 
indicates that she was motivated to appear for the interview 
because she was pregnant and desired an abortion.  She 
claimed that her pregnancy was a direct result of rape.  Her 
account to NIS indicated that she was escorted by a 
Panamanian national to an unspecified location within Panama 
City, which he described to her as a restaurant.  After 
entering the structure, however, they entered a room with a 
bed, at which time he removed her clothing and raped her 
before she could effectively resist.  She stated that she 
resisted through emphatic declarations of "No!", which her 
assailant ignored.  She said that she suffered no injuries as 
a result of the assault.  She reported that after she 
dressed, her alleged assailant transported her to the 
vicinity of her barracks.  She stated that she was extremely 
confused and distraught as a result of the attack and that 
she began watching television with a male enlisted barracks 
occupant in an effort to relax.  According to the veteran, 
her male host made advances toward her that she initially 
repulsed.  However, she eventually relented and engaged in 
voluntary sexual intercourse with this individual.  She said 
that she was uncertain as to whether she was impregnated by 
her alleged assailant or by her male barracks host.  The 
report states that when asked by NIS about the identity of 
her Panamanian attacker, the veteran consistently refused to 
provide "any substantive identification information" 
regarding the alleged assailant, a person whom she felt 
possessed some demonstrable affection for her.  She did not 
desire that he become involved in an investigative process 
and did not desire to initiate a criminal complaint.  She 
indicated that she had solicited the interview with NIS in 
order to acquire advice with respect to her situation.  

The foregoing report of an alleged rape is highly suspect, 
even when considered solely within the four corners of the 
document without regard to the other evidence of record.  
That evidence includes lengthy rambling statements and 
hearing testimony that are not consistent and evidence of 
tangential thought and flight of ideas noted by the clinical 
psychologist in 1995, as well as the transient paranoid 
ideation noted by the VA examiner in 2001.  The VA examiner 
observed that the veteran has exhibited impulsivity, 
particularly in the area of sexual behaviors, and affective 
instability in the form of a marked reactivity of mood 
manifested by irritability, anxiety and episodic dysphoria.  
The examiner noted that the veteran described chronic 
feelings of emptiness "and certainly exhibits the criteria 
of constant anger and intense anger."  The examiner also 
found that the veteran was an attention-seeking individual 
who was highly dramatic.  She engaged in the past in 
"inappropriate interaction in a sexually provocative 
manner."  Moreover, she was found to be suggestible and 
manipulative.  The examiner noted that her style of speech 
had a manic quality to it and that she was difficult to 
direct.  

Based on the examiner's findings and its own review of the 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the claimed stressor has 
been verified such as to support any diagnosis of post-
traumatic stress disorder.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-58 (1990).  It follows that the claim for service 
connection for post-traumatic stress disorder must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

